FILED
                            NOT FOR PUBLICATION                             MAR 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-16801

               Plaintiff - Appellee,             D.C. No. 2:10-cv-02358-DGC

  v.
                                                 MEMORANDUM*
ROBERT F. SMITH, Sr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Taxpayer Robert Smith appeals pro se from the district court’s summary

judgment for the United States in its action to reduce to judgment federal income

tax assessments from tax years 1999 to 2002. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Hughes v. United States, 953 F.2d 531, 541

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1992), and we affirm.

      The district court properly granted summary judgment because the

government submitted Form 4340s for years 1999 to 2002, and Smith failed to

raise a genuine dispute of material fact as to the validity of assessments made for

those tax years. See Palmer v. I.R.S., 116 F.3d 1309, 1312 (9th Cir. 1997)

(Internal Revenue Service assessments for unpaid taxes entitled to presumption of

correctness unless taxpayer submits competent evidence that the assessments were

“arbitrary, excessive, or without foundation”); Hughes, 953 F.2d at 535 (official

certificates, such as a Form 4340, can constitute proof of the fact that assessments

were actually and properly made); see also Hansen v. United States, 7 F.3d 137,

138 (9th Cir. 1993) (per curiam) (taxpayers’ conclusory, self-serving affidavit did

not raise a triable dispute so as to undermine the validity of representations in a

Form 4340).

      The district court did not abuse its discretion in denying Smith’s motions to

proceed in forma pauperis and to strike the government’s evidence. See Defenders

of Wildlife v. Bernal, 204 F.3d 920, 927-28 (9th Cir. 2000) (identifying the

standard of review for evidentiary rulings and requiring a showing of prejudice for

reversal); O’Loughlin v. Doe, 920 F.2d 614, 616-17 (9th Cir. 1990) (setting forth

the standard of review for a denial of leave to proceed in forma pauperis).


                                           2                                    12-16801
      We reject Smith’s contentions concerning the government’s authority to

bring this action, the district court’s denial of his request to allow a non-attorney to

represent him, its denial of any relief requested in his “Offer of Proof,” its

exclusion of his untimely expert reports, and alleged judicial bias.

      AFFIRMED.




                                            3                                     12-16801